DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment and Response (“Response”), filed 17 February 2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 101 has been withdrawn. However, Applicant's arguments filed in the Response with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Rather than attempting to perform a keyword search of the Provisionals, Applicant has argued that the Provisionals of Bogolea and Zafar are not the same as the publications cited and therefore the “Office has not met its burden of showing that each and every limitation of independent claim 1 or independent claim 46 is taught of suggested by the prior art” (Response: pg. 14). However, Examiner before reciting the paragraphs of the publication had already reviewed the Provisionals to make sure there was support for the recited paragraphs of the publication which taught the claim features, therefore Examiner disagrees with this argument. Examiner has provided the paragraphs of the publications along with the matching paragraphs of the Provisionals below. 
Applicant further argues, with respect to the Official Notice taken for claims 29-39, “that the factual assertion underlying these rejections are not properly based on common knowledge” (Response: pg. 14).  However, Applicant’s traverse is not adequate.  The Applicant’s et al. (“Nipe”) teaches and discloses “The object may be a food object or agricultural product such as one of the avocado, a banana, an orange, a peach, an onion, a pear, a kiwi fruit, a mango, berries, a tomato, an apple, sugar, pork, lamb, beef, or fish, among other objects. In addition, the imaging device may determine that there is a contaminant or a foreign object in the image” (Nipe: ¶¶ 0018, 0049, 0052 and 0069) and United States Patent Application Publication No. 2010/0332407 A1 to Grieve et al. (“Grieve”) teaches and discloses “Pre-infection detection may involve monitoring raw analytes from the perishable goods being transported (for example including liquid analytes such as sugars and phenolics, and vapour analytes such as ethanol and acetaldehyde), in addition to environmental conditions such as temperature, humidity and physical damage, to indicate whether the goods are susceptible to pathogen infection. The analytes can be detected via various non-invasive techniques that are known to those skilled in the art, for example vibrational spectroscopy (IR), fluorescence 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “a plurality of wavelengths” and “a field spectrometer” which are already recited in claim 1, however it is unclear if these are the same or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, 19, 26-28, 42, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0111053 A1 to Bogolea et al. (“Bogolea”, with reliance from Provisional Application 62/742,213 filed on 5 October 2018 “Bogolea provisional”) in view of United States Patent Application Publication No. 2019/0265082 A1 to Zafar et al. (“Zafar”, with reliance from Provisional Application 62/636,087 filed on 27 February 2018) and United States Patent No. 9,053,914 B2 to Pringle et al. (“Pringle”).
As per claims 1 and 46, the claimed subject matter that is met by Bogolea includes:
A method for scoring an aspect of a sample of a food, comprising (Bogolea: ¶ 0009, same as ¶ 0005 of Bogolea provisional “a method S100 for tracking and characterizing perishable goods in a store”):
obtaining spectroscopic data indicating spectroscopic characteristics of the sample, wherein obtaining the spectroscopic data comprises performing a spectroscopic scan of the sample at a plurality of wavelengths (Bogolea: ¶ 0009 and 0062-0064, same as ¶ 0005 and 0031-0032 of Bogolea provisional “record hyper-spectral images of produce displays within the store during a scan cycle in Block S110; accessing a first hyper-spectral image recorded by the robotic system while occupying a first location and a first orientation within the store at the first time during the scan cycle in Block S112; extracting a hyper- spectral signature from a region of the first hyper-spectral image depicting a first product unit in Block S120;… each non-parametric class model can include a hyper-spectral “template” image or another generic, non-
obtaining an identity of the food (Bogolea: ¶¶ 0009 and 0089 (originally cited in Non-Final for claim 26) same as ¶¶ 0005 and 0058 of Bogolea provisional “read a barcode, QR code, SKU, product description, and/or other product identifier from the product label (e.g., by implementing optical character recognition or barcode decoding techniques)”);
identifying one or more analytes associated with the aspect of the sample based on the identity of the food and profile data corresponding to the identified food (Bogolea: ¶¶ 0009, 0010, 0015 and 0089 same as ¶¶ 0005, 0006, 0007 and 0058 of Bogolea provisional “implementing a product identification model to determine a first varietal and a first characteristic of the first product unit based on the hyperspectral signature in Block S130… extract hyper-spectral signatures representative of these product units from these hyper-spectral images; and to leverage one or more product identification models to automatically determine “classes,” “types,” “varietals,” and/or characteristics! of these product units based on their representative hyper-spectral signatures… to identify these product units, such as their classes, types, and varietals; and to non-intrusively and non-destructively derive characteristics of these product units, such as biological characteristics (e.g., presence of mold), chemical characteristics (e.g., ripeness, freshness, nutrient levels, superficial rot, internal rot), visual characteristics (e.g., bruising) of these product units, and/or higherlevel attributes (e.g., overall “quality”) of these product units… select a parametric or non-parametric model associated with this barcode, QR code, or other value read from the product label; and then implement 
for each of the identified analytes: obtaining a respective measurement model configured to estimate an amount of the analyte present in specimens of the food based on spectroscopic characteristics of the specimens (Bogolea: ¶¶ 0060-0066 and 0068-0078 same as ¶¶ 0029-0043 and 0045-0047 of Bogolea provisional “the computer system can implement one parametric class model that predicts a particular product class based on a hyper-spectral signature of a product unit, such as: by outputting similarity scores for the hyper-spectral signature and a set of predefined product classes; or by outputting an identifier of a particular product class associated with a greatest similarity score for the hyper-spectral signature across the set of predefined product classes. In this variation, the computer system can also implement multiple parametric type models, including at least one parametric type model per product class. Each parametric type model can predict a particular product type based on a hyper-spectral signature of a product unit, such as: by outputting similarity scores for the hyper-spectral signature and a set of predefined product types within one product class; or by outputting an identifier of a particular product type associated with a greatest similarity score for the hyper-spectral signature across the set of predefined product types within one product class”); and

determining a score for the aspect of the sample based on (1) the determined amounts of the identified analytes in the sample and (2a) respective reference amounts of the identified analytes and/or (2b) respective reference values of one or more analyte expressions, wherein each analyte expression includes a respective combination of at least two of the identified analytes, and wherein the profile data indicate the reference amounts and/or reference values (Bogolea: ¶¶ 0060-0066 and 0068-0078 same as ¶¶ 0029-0043 and 0045-0047 of Bogolea provisional “The computer system can then: retrieve a varietal-level product identification model associated with a particular class, type, and varietal of product assigned to the particular slot by the planogram; calculate a degree of similarity between the hyper-spectral signature of the product unit and the particular class, type, and varietal of product assigned to the particular slot based on the varietal-level product identification model (e.g., in the form of a “similarity score”); and then identify the product unit as of this particular class, type, and varietal if the similarity score exceeds a threshold (e.g., 70%)”); and
presenting the determined score for the aspect of the sample to a user via a user interface of a computer (Bogolea: ¶¶ 0068-0070, 0074-0077, 0120 and 0122-0123 same as ¶¶ 0036-0038, 0042-0043, 0045-0046 and 0069-0071 of Bogolea provisional “outputting similarity scores for the hyper-spectral signature and a set of predefined product classes;… The robotic 
Although, given the “and/or” terminology the claims are not necessarily limited to this feature, Bogolea fails to specifically teach respective reference values of one or more analyte expressions, wherein each analyte expression includes a respective combination of at least two of the identified analytes. The Examiner provides Zafar to teach and disclose this claimed feature.
The claimed subject matter that is met by Zafar includes:
reference values of one or more analyte expressions, wherein each analyte expression includes a respective combination of at least two of the identified analytes (Zafar: ¶¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional “In some embodiments a value known as GSQI is calculated. GSQI stands for Grain Storage Quality Index. A GSQI predictive model would be desirable, as decisions could be made today based on anticipated GSQI in the future. The GSQI predictive model may be based on the following: a.    weather forecasts; and b.    predicted temperature and/or humidity inside the grain silo based on one or more of the following: i.    neural net / AI; ii.    lookup tables; iii.    curve fitting to a mathematical model; and iv.    a direct mathematical model. In a preferred embodiment GSQI is calculated using the following formula: Starting with a value of 1000 when the grain is first stored, a value is subtracted for each day of storage. The value that is subtracted is greater for high humidity and/or temperature. The values that are subtracted for a particular humidity and/or temperature have been determined empirically, through data collected in grain silos. GSQI may allow an easy measurement of the quality of grain in a silo based on multiple factors simultaneously. The 
Bogolea teaches a system and method for detecting a quality of food. Zafar teaches a comparable system and method for detecting a quality of food that was improved in the same way as the claimed invention. Zafar offers the embodiment of reference values of one or more analyte expressions, wherein each analyte expression includes a respective combination of at least two of the identified analytes. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the analyte expressions as disclosed by Zafar to the system and method for detecting a quality of food as taught by Bogolea for the predicted result of improved systems and methods for detecting a quality of food. No additional findings are seen to be necessary. 
Bogolea and Zafar fail to specifically teach wherein the spectroscopic scan is performed by a field spectrometer. The Examiner provides Pringle to teach and disclose this claimed feature.
The claimed subject matter that is met by Pringle includes:
wherein the spectroscopic scan is performed by a field spectrometer (Pringle: column 2, lines 19-24 and column 6, lines 4-8).
Bogolea and Zafar teaches food inspection systems and methods. Pringle teaches a comparable food inspection system and method that was improved in the same way as the 

As per claim 2, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the aspect of the sample is a quality of the sample (Bogolea: ¶ 0009, same as ¶ 0005 of Bogolea provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the score representing the quality of the sample comprises a combination of (a) one or more individual analyte scores corresponding to the one or more individual analytes and/or (b) one or more analyte expression scores corresponding to the one or more analyte expressions (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).

As per claim 4, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein determining the score representing the quality of the sample comprises, for each of the individual analytes: determining a value representing a relationship between the reference amount of the individual analyte and the determined amount of the individual analyte; and determining the individual analyte score corresponding to the individual analyte based on the value representing the relationship between the reference and determined amount of the individual analyte (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the relationship between the reference and determined amounts of the individual analyte is a ratio of the determined amount to the reference amount, a difference between the determined amount and the reference amount, or a percentage difference between the determined amount and the reference amount (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).

As per claim 6, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the individual analyte score corresponding to a particular individual analyte is determined based on a specified function of the value representing the relationship between the reference and determined amounts of the individual analyte (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶¶ 0127, 0193, 0263, 0270 and 0277).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the specified function includes a linear function, a nonlinear function, a parabolic function, an exponential function, and/or a step function (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:

The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the relationship between the reference and determined values of the analyte expression is a ratio of the determined amount to the reference amount, a difference between the determined amount and the reference amount, or a percentage difference between the determined amount and the reference amount (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
10, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the combination of at least two analytes included in a particular analyte expression comprises a weighted sum of the at least two analytes, a product of the at least two analytes, a ratio of the at least two analytes, or a specified function of the at least two analytes (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the analyte expression score corresponding to a particular analyte expression is determined based on a specified function of the value representing the relationship between the reference and determined values of the analyte expression (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:

The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein each of the individual analyte scores is a numeric value within a range specified for the corresponding individual analyte (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein each of the analyte expression scores is a numeric value within a range specified for the corresponding analyte expression (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
15, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the combination of the individual analyte scores and/or analyte expression scores is a specified function of the individual analyte scores and/or analyte expression scores (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the specified function of the individual analyte scores and/or analyte expression scores is a weighted linear sum comprising one or more terms, wherein each of the terms comprises a product of (1) a respective term weight and (2) a respective individual analyte score or a respective analyte expression score (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:

The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the quality score is a classification selected from a set of classifications (Bogolea: ¶¶ 0010 and 0060-0078).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 26, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein obtaining the identity of the food comprises receiving user input indicating the identity of the food (Bogolea: ¶ 0089).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 27, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:

The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 28, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein obtaining the identity of the food comprises: classifying the sample based on at least a portion of the spectroscopic data indicating the spectroscopic characteristics of the sample, wherein classifying the sample includes: providing at least the portion of the spectroscopic data as input to a classifier; and executing the classifier on the provided input, wherein the classifier provides output indicating a classification of the sample, and wherein the classification indicates the identity of the food (Bogolea: ¶ 0089).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 42, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the field spectrometer is hand-held, coupled to an automated food-handling device, or coupled to an automated food-distribution device (Pringle: column 2, lines 19-24 and column 6, lines 4-8).

As per claim 43, the claimed subject matter that is met by Bogolea, Zafar and Pringle includes:
wherein the measurement model is a linear multivariate regression model, a non-linear multivariate regression model, or a blend of two or more of the foregoing (Bogolea: ¶¶ 0010 and 0060-0078 and Zafar: ¶ 0277 similar to ¶¶ 0099-00105 of Zafar provisional).
The motivation for combining the teachings of Bogolea, Zafar and Pringle are discussed in the rejection of claim 1, and are incorporated herein.

Claims 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea in view of Zafar and Pringle as applied in claim 1, and further in view of International Publication No. 2018/044327 A1 to Maxwell (“Maxwell”).
As per claim 17, Bogolea and Zafar fail to specifically teach wherein the terms weights are user-adjustable. The Examiner provides Maxwell to teach and disclose this claimed feature.
The claimed subject matter that is met by Maxwell includes:
wherein the terms weights are user-adjustable (Maxwell: pgs. 11-12 “An operator may select what intensity is considered acceptable or poor”)
Bogolea and Zafar teach food inspection systems and methods. Maxwell teaches a comparable food inspection system and method that was improved in the same way as the claimed invention. Maxwell offers the embodiment of wherein the terms weights are user-
As per claim 22, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Maxwell includes:
assigning the sample to a grouping based, at least in part, on the quality score, wherein the grouping is one of a plurality of groupings (Maxwell: pgs. 14-15).
Bogolea and Zafar teach food inspection systems and methods. Maxwell teaches a comparable food inspection system and method that was improved in the same way as the claimed invention. Maxwell offers the embodiment of assigning the sample to a grouping based, at least in part, on the quality score, wherein the grouping is one of a plurality of groupings. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the groupsings as disclosed by Maxwell to the terms as taught by Bogolea, Zafar and Pringle for the predicted result of improved food inspection systems and methods. No additional findings are seen to be necessary. 
As per claim 23, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Maxwell includes:
placing the sample in a container of samples corresponding to the assigned grouping, wherein the container is one of a plurality of containers corresponding to the plurality 
The motivation for combining the teachings of Bogolea, Zafar, Pringle and Maxwell are discussed in the rejection of claim 22, and are incorporated herein.
As per claim 24, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Maxwell includes:
wherein the food-handling machine is a robot, and wherein obtaining the spectroscopic data comprises performing a spectroscopic scan of the sample at a plurality of wavelengths using a field spectrometer included in a food-handling component of the robot (Maxwell: pgs. 14-15).
The motivation for combining the teachings of Bogolea, Zafar, Pringle and Maxwell are discussed in the rejection of claim 22, and are incorporated herein.

Claims 20, 21, 25, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea in view of Zafar and Pringle as applied in claim 1, and further in view of United States Patent Application Publication No. 2015/0347945 A1 to Reese et al. (“Reese”).
As per claim 20, Bogolea, Zafar and Pringle fail to specifically teach making a determination to accept or reject delivery of a shipment of samples of the food including the sample based, at least in part, on the quality score for the sample. The Examiner provides Reese to teach and disclose this claimed feature.
The claimed subject matter that is met by Reese includes:

Bogolea, Zafar and Pringle teaches food inspection systems and methods. Reese teaches a comparable food inspection system and method that was improved in the same way as the claimed invention. Reese offers the embodiment of making a determination to accept or reject delivery of a shipment of samples of the food including the sample based, at least in part, on the quality score for the sample. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the delivery determinations as disclosed by Reese to the food inspection systems and methods as taught by Bogolea and Zafar for the predicted result of improved food inspection systems and methods. No additional findings are seen to be necessary. 
As per claim 21, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Reese includes:
accepting or rejecting delivery of the shipment of samples in accordance with the determination (Reese: ¶¶ 0057 and 0075-0080).
The motivation for combining the teachings of Bogolea, Zafar, Pringle and Reese are discussed in the rejection of claim 20, and are incorporated herein.
As per claim 25, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Reese includes:
determining a sale price or a purchase price for the sample or a set of samples including the sample based, at least in part, on the quality score for the sample (Reese: ¶ 0112).

As per claim 44, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Reese includes:
wherein the aspect of the sample is a quality-price index of the sample, wherein the score for the aspect of the sample is a quality-price index score, and wherein the quality-price index score is further based on a price of the sample (Reese: ¶ 0112).
The motivation for combining the teachings of Bogolea, Zafar, Pringle and Reese are discussed in the rejection of claim 20, and are incorporated herein.
As per claim 45, the claimed subject matter that is met by Bogolea, Zafar, Pringle and Reese includes:
wherein the quality-price index score is based on a ratio between a price of the sample and a quality score of the sample (Reese: ¶ 0112).
The motivation for combining the teachings of Bogolea, Zafar, Pringle and Reese are discussed in the rejection of claim 20, and are incorporated herein.

Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea in view of Zafar and Pringle as applied in claim 1, and further in view of Official Notice.
As per claim 29, Bogolea, Zafar and Pringle fail to specifically teach the identified analytes include four or more analytes selected from a group comprising at least one sugar, at 
As per claim 30, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is an apple and the identified analytes include sucrose, glucose, fructose, malic acid, ascorbic acid, moisture content, anti-oxidants, and/or total anthocyanins. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and 
As per claim 31, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a blueberry and the identified analytes include glucose, fructose, moisture content, and/or total anthocyanins. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and methods as taught by Bogolea, Zafar and Pringle for the predicted result of improved food inspection systems and methods with a plurality of analytes. No additional findings are seen to be necessary. 
As per claim 32, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a banana and the identified analytes include sucrose, glucose, fructose, malic acid, citric acid, ascorbic acid, and/or moisture content. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are 
As per claim 33, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a green grape and the identified analytes include malic acid, tartaric acid, moisture content, glucose, and/or fructose. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and methods as taught by Bogolea, Zafar and Pringle for the predicted result of improved food inspection systems and methods with a plurality of analytes. No additional findings are seen to be necessary. 
As per claim 34, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a red grape and the identified analytes include malic acid, tartaric acid, moisture content, glucose, fructose, and/or total anthocyanins. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as 
As per claim 35, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a tomato and the identified analytes include lycopene, malic acid, citric acid, ascorbic acid, moisture content, glucose, fructose, and/or total carotenoids. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and methods as taught by Bogolea, Zafar and Pringle for the predicted result of improved food inspection systems and methods with a plurality of analytes. No additional findings are seen to be necessary. 
As per claim 36, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a strawberry and the identified analytes include glucose, fructose, ascorbic acid, total 
As per claim 37, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is spinach and the identified analytes include moisture content, ascorbic acid, anti-oxidants, oxalic acid, total carotenoids, and Lutein carotenoids. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and methods as taught by 
As per claim 38, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is avocado and the identified analytes include moisture content, lipids, linoleic fatty acid, oleic fatty acid, palmitic fatty acid, and/or palmitoleic fatty acid. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well known to combine several different analytes depending on which food product you are inspecting. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific analytes based on the specific fruit/vegetable which as disclosed by Official Notice to the food inspection systems and methods as taught by Bogolea, Zafar and Pringle for the predicted result of improved food inspection systems and methods with a plurality of analytes. No additional findings are seen to be necessary. 
As per claim 39, Bogolea, Zafar and Pringle fail to specifically teach wherein the food is a fruit and the identified analytes include: moisture content; at least one sugar selected from the group consisting of glucose and fructose; and at least one acid selected from the group consisting of ascorbic acid and malic acid. The Examiner provides Official Notice to teach and disclose this claimed feature. Bogolea, Zafar and Pringle teach food inspection systems and methods with a plurality of analytes and fruits/vegetable (Bogolea: ¶¶ 0064 and 0065, same as ¶¶ 0033 and 0034 of Bogolea provisional). Examiner takes Official Notice that it is old and well . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627